Citation Nr: 0724381	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  97-20 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1951 to September 
1954 and from March 1958 to August 1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 1995 of the 
Department of Veterans Affairs (VA), Regional Offices (RO), 
in Los Angeles, California, that denied entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities.  This matter was subsequently 
transferred to the RO in Oakland, California.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in November 1999.  
A transcript of the hearing is associated with the veteran's 
claims folder. 

This matter was remanded to the RO in October 2000 and June 
2004.  


FINDINGS OF FACT

1.	The veteran served on active duty from July 1951 to 
September 1954 and from March 1958 to August 1961.

2.	In May 2007, the Board was notified that the veteran 
died on April [redacted], 2007.     


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


